    Case 2:18-cv-03549-GRB-ST Document 183 Filed 08/06/20 Page 1 of 2 PageID #: 4626




(212) 373-3831

(212) 492-0891

rschuman@paulweiss.com




          August 6, 2020




          VIA ECF
          The Honorable Gary R. Brown
          United States District Court for the Eastern District of New York
          100 Federal Plaza
          Central Islip, NY 11722-9014


                           Re: Flores v. Town of Islip, No. 18 Civ. 3549(GRB)(SLT)

          Dear Judge Brown:

                          We, along with co-counsel, represent the Plaintiffs in the above-referenced
          matter. In advance of the pretrial conference tomorrow, we write to inform the Court of
          an opportunity that has presented itself for conducting the upcoming trial on a remote
          basis, should it be helpful to the Court.

                          Impact Trial Consulting LLC (“Impact”), a trial services company, is
          willing to provide on a pro bono basis, technology to create a virtual courtroom for all
          parties and the Court. Impact uses TrialbyZoom.com to operate Zoom for Government in
          order to create the virtual courtroom; this is the most secure Zoom platform available and
          is authorized by the U.S. Department of Homeland Security. As a secure host, Impact
          would:
Case 2:18-cv-03549-GRB-ST Document 183 Filed 08/06/20 Page 2 of 2 PageID #: 4627



                                                                                                2


                       1. Manage the pre-registration process for all participants.

                       2. Test and train each participant.

                       3. Open the virtual courtroom and manage the online waiting room
                          for participants every day.

                       4. Create online breakout rooms.

                       5. Conduct monitoring and real-time technology support for all
                          registered users.

                       6. Stream the proceedings to the public.

                    If it would be helpful for the Court, we are prepared to answer questions
     about this potential option during tomorrow’s conference.




                                            Respectfully submitted,


                                            /s/ Rachael A. Schuman

                                            Rachael A. Schuman
                                            Counsel for Plaintiffs
     cc: All Counsel (via ECF)
